Citation Nr: 1759486	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2017 a Travel Board hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran.

In October 2017 hearing testimony the Veteran indicated that he underwent audiometric testing in connection with his postservice employment.  Reports of such audiometry may contain pertinent information, and must be sought.

November 2011 audiometry conducted in conjunction with the instant claim appears to have been in accordance with regulatory criteria.  However, the examiner did not acknowledge the Veteran's lay statements indicating that his hearing loss became manifest right after service and has continued since, and the opinion offered is therefore inadequate for rating purposes.  An addendum opinion must be sought.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit any additional information he may have bearing on the etiology of his hearing loss disability (to include evidence of postservice continuity).  He should also provide authorizations for VA to secure records of any private evaluations or treatment he received for hearing loss postservice (to specifically include reports of audiometry he was afforded in connection with his postservice employment).  The AOJ should secure for the record complete clinical records of the Veteran's postservice audiological evaluations/audiometry from all providers the Veteran identifies

2.  When the development sought above is completed, the AOJ should arrange for the Veteran's record to be forwarded to an audiologist or otologist for review and an addendum opinion regarding the likely etiology of the Veteran's bilateral hearing loss disability.  On review of the record (to include any evidence of postservice continuity of manifestations received in response to the request above), and acknowledging the Veteran's (and his wife's) statements/testimony regarding the nature and extent of his exposure to noise during service and postservice, as well as the accounts that the hearing loss became manifest soon after service and has persisted since, the consulting provider should respond to the following: 

(a)  Please identify the likely etiology for the Veteran's bilateral hearing loss disability.  Specifically, is it at least as likely as not (a 50% or better probability) that it is etiologically related to his service, to include as due to exposure to noise trauma therein?

(b)  If the response to (a) is no, please identify the etiology for the hearing loss disability considered more likely (and explain why that is so).

The examiner must include rationale with all opinions.
3.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

